Citation Nr: 0711657	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  99-02 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of a left hip fracture with avascular necrosis. 

2.  Entitlement to service connection for residuals of left 
hip fracture with avascular necrosis.


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1982 to 
May 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which denied service connection for residuals of left 
hip fracture, avascular necrosis, finding that the veteran 
had not submitted new and material evidence to reopen the 
claim.  Irrespective of the RO's action, the Board must 
decide whether the veteran has submitted new and material 
evidence to reopen the claim of service connection for 
residuals of left hip fracture and avascular necrosis.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The veteran 
testified before the undersigned Veterans Law Judge, Thomas 
J. Dannaher at a May 2000 Board hearing and the undersigned 
Veterans Law Judge, Ronald W. Scholz at a January 2006 Board 
hearing.

In July 2000 and April 2006, the Board remanded this case for 
additional development.

The issue of service connection for residuals of left hip 
fracture and avascular necrosis is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the service connection claim for residuals 
of left hip fracture and avascular necrosis in May 1994 on 
the basis that the veteran had not submitted new and material 
evidence to reopen the claim.  The veteran received timely 
notice of the determination and filed a notice of 
disagreement, but did not perfect the appeal.

2.  The evidence received since the final May 1994 decision 
bears directly and substantially upon the service connection 
claim for residuals of left hip fracture and avascular 
necrosis, is not cumulative or redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of this claim.


CONCLUSIONS OF LAW

1.  The May 1994 RO decision denying service connection for a 
left hip fracture and avascular necrosis is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.201, 20.302, 20.1103 (2006).

2.  New and material evidence having been received since the 
May 1994 rating decision, the service connection claim for a 
left hip fracture and avascular necrosis is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (effective 
prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO originally denied service connection for residuals of 
fracture left hip and avascular necrosis in June 1989, on the 
basis that these conditions were not shown in service.  The 
veteran appealed this decision to the Board.  In June 1990, 
the Board affirmed the denial, also finding that there was no 
evidence of a left hip fracture or avascular necrosis in 
service.  The veteran did not appeal this decision and it 
became final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.101 (2006).  

The veteran filed a claim to reopen service connection for 
residuals of fracture left hip and avascular necrosis in 
March 1994.  The RO denied this claim in May 1994, finding 
that the veteran had not submitted new and material evidence 
to reopen the claim.  The veteran filed a notice of 
disagreement with this decision, but did not perfect the 
appeal.  Therefore, this decision became final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 
20.302, 20.1103 (2006).

In May 1998, the veteran filed another claim to reopen 
service connection for residuals of left hip fracture and 
avascular necrosis.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means evidence, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself, or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

Evidence received since the May 1994 rating decision consists 
of private medical records dated from May 1991 to January 
1995 and VA medical records dated from January 1995 to May 
2006, showing continued treatment for avascular necrosis and 
chronic complaints of left hip pain.  The veteran also 
testified in two Board hearings, in May 2000 and January 
2006, in which she stated that she fell and injured her left 
hip in service and later found out that she had fractured her 
left hip.  A June 2004 VA examiner found that the veteran's 
avascular necrosis was due to fracture in service.   

This evidence is new, as it was not previously considered by 
the RO.  The evidence also is material, as it bears directly 
and substantially upon the issue of the service connection 
for residuals of left hip fracture with avascular necrosis.  
Specifically, the evidence suggests that the current 
diagnosis of avascular necrosis is related to an in-service 
left hip fracture.  As mentioned, in terms of reopening the 
claim, the credibility of the new evidence must be presumed. 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.  
The Board thus finds that this information constitutes new 
and material evidence within the meaning of 38 C.F.R. § 
3.156(a)(effective prior to August 29, 2001); and the service 
connection claim for residuals of fracture left hip and 
avascular necrosis is reopened. 38 U.S.C.A. § 5108.

The Board has considered the veteran's claim to reopen 
service connection for residuals of left hip fracture with 
avascular necrosis based on new and material evidence, with 
respect to the Veterans Claims Assistance Act of 2000, 38 
U.S.C.A. §§ 5100 et. seq. (West 2002), including the notice 
requirements of Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) and Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Given the favorable outcome above, however, no conceivable 
prejudice to the veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 


ORDER

New and material evidence has been submitted to reopen the 
service connection claim for residuals of left hip fracture 
and avascular necrosis, and to this extent only, the claim is 
granted.


REMAND

Additional development is necessary before a determination 
can be made regarding the service connection claim for 
residuals of left hip fracture with avascular necrosis.

The veteran contends that she fractured her left hip in 
service, which caused her avascular necrosis.  The service 
medical records show she had complaints of left hip pain and 
a history of left hip cystic lesion in July 1982.  She 
reportedly had fallen on her left hip that evening and had 
complaints of increased pain.  On objective evaluation, she 
had fair extension and flexion with good interior and 
exterior rotation.  Her neurovascular examination was intact.  
X-rays showed a subchondral cyst on the femoral head and no 
fracture.  The assessment was contusion left hip.  An August 
1982 medical record shows the veteran reported she twisted 
her hip and fell to the ground with extreme pain.  On 
objective evaluation, she had decreased range of motion with 
internal rotation, secondary to extreme pain.  Vascular 
examination was intact.  She had a 50 percent decrease on 
neurosensory examination in the lower leg and was markedly 
tender all around left hip.  The x-rays showed questionable 
fracture to the acetabulum.  A later August 1982 medical 
record shows the veteran had a bone graft of the left iliac 
region, due to a bony infarct and cystic lesion over the left 
femoral head.  

A January 1983 medical record shows continued complaints of 
left hip pain.  Physical evaluation showed neurological 
examination was intact.  A March 1983 hospital record notes 
that the veteran had done fairly well since her bone graft 
operation and that the only symptoms were vague complaints of 
pain over the skin near the scar; otherwise, she had no pain 
referable to the hip.  Range of motion of the hip was full in 
internal and external rotation and caused minimal, if any, 
discomfort.  Her gait was considered normal.  The x-rays of 
the pelvis and lateral femoral head showed that the bone 
graft appeared to be intact and that the femoral head was 
round with no narrowing of joint space.  The summary of 
diagnoses included lesion, left femoral head, status post 
bone biopsy and graft from left iliac crest to left femoral 
head.

After service, VA medical records dated from February 1989 to 
February 1990 show some evidence of avascular necrosis and 
painful motion in the left hip.  Private medical records 
dated from May 1991 to January 1995 and VA medical records 
dated from October 1990 to May 2006 also show continued 
treatment for avascular necrosis, including two surgeries 
performed in 1990 and 1993, and chronic complaints of left 
hip pain.  

As the record shows a questionable fracture to the left 
acetabulum in service and current diagnoses of avascular 
necrosis, the determinative issue is whether these two are 
related.  Another matter for consideration is whether her 
avascular necrosis is secondarily related to her service-
connected postoperative residuals, subchondral cyst, left 
femoral head, left iliac bone graft.  An October 1990 VA 
medical record shows an assessment of avascular necrosis, 
secondary to alcohol abuse.  A May 1991 private medical 
record notes the veteran was involved in a motor vehicle 
accident in March 1991 and injured her left hip.  A June 2004 
VA examiner found that the veteran's avascular necrosis was 
due to fracture in service; but this finding was based on the 
veteran's reports, rather than the service medical records.  
As the record shows multiple possible factors for the 
veteran's avascular necrosis, a medical opinion is necessary 
to resolve this claim.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate VA examination to determine 
the etiology of her avascular necrosis.  
Specifically the examiner should provide 
the following opinions:

(a)  Whether it is at least as likely as 
not that her current diagnosis of 
avascular necrosis is related to any 
event in service.

(b)  Whether it at least as likely as not 
that her current diagnosis of avascular 
necrosis is secondarily related to her 
service-connected postoperative 
residuals, subchondral cyst, left femoral 
head, left iliac bone graft. 

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide a detailed rationale for all 
medical opinions.  

2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated.  If the claim 
remains denied, the RO should issue a 
supplemental statement of the case (SSOC 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal and allow an 
appropriate period of time for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



___________________________                            
__________________________
     THOMAS J. DANNAHER                                         
RONALD W. SCHOLZ
         Veterans Law Judge                                                    
Veterans Law Judge
     Board of Veterans' Appeals				Board of 
Veterans' Appeals




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


